Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application nos. 12/595,304 (filed 10/27/2009), 13/706,417 (filed 12/06/2012), 14/523189 (filed 10/24/2014), 15/864106 (filed 01/08/2018) and 16/572,906 (filed 09/17/2019), and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above-mentioned applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 7, 9-11, 14, 16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 8,351,319 (hereinafter US Pat. 319). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:


Regarding claim 2 of the application, claim 1 of US Pat. 319 shows:
Application
US Pat. 319
2. (New) A method of multi-antenna transmission in a serving cell, the method comprising: 

transmitting, from multiple antennas in a serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and 

transmitting, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub- frame that has a second physical structure.
1. A method implemented by a radio base station in an Orthogonal Frequency Division Multiplexing (OFDM) system for assisting one or more mobile terminals in a first cell in measuring a reference signal transmitted in a neighboring cell, the method comprising: 

transmitting a first reference signal carried by a first physical structure that is defined by a particular allocation of sub-frames, and OFDM symbols and sub-carriers within a sub-frame, for carrying the first reference signal; and 

transmitting information indicative of a second physical structure, defined by an allocation different from that of the first physical structure, that carries a second reference signal transmitted in a second cell neighboring the first cell, wherein the information transmitted is not the second reference signal itself.


Regarding claim 3 of the application, claim 1 of US Pat. 319 shows:
Application
US Pat. 319
3. (New) The method in claim 2, wherein the second plurality of reference signals are transmitted for neighbor cell measurements.
1. A method implemented by a radio base station in an Orthogonal Frequency Division Multiplexing (OFDM) system for assisting one or more mobile terminals in a first cell in measuring a reference signal transmitted in a neighboring cell…


Regarding claim 4 of the application, claim 1 of US Pat. 319 shows:
Application
US Pat. 319
4. (New) The method in claim 2, wherein the first physical structure carrying the first plurality of reference signals differs from the second physical structure carrying the second plurality of reference signals.
1. … transmitting information indicative of a second physical structure, defined by an allocation different from that of the first physical structure, that carries a second reference signal transmitted in a second cell neighboring the first cell, wherein the information transmitted is not the second reference signal itself.



Regarding claim 7 of the application, claim 4 of US Pat. 319 shows:
Application
US Pat. 319
7. (New) The method in claim 2, wherein the first physical structure and the second physical structure are predefined.
4. The method of claim 1, wherein the second physical structure carries the second reference signal in particular OFDM symbols and sub-carriers predefined for each sub-frame, and wherein transmitting the information indicative of the second physical structure comprises transmitting information indicative of the particular OFDM symbols and sub-carriers predefined for each sub-frame of the second physical structure.


Regarding claim 9 of the application, claim 13 of US Pat. 319 shows:
Application
US Pat. 319
9. (New) A base station associated with a serving cell, the base station comprising: 

multiple antennas; 

a transmitter configured to: 

transmit, from the multiple antennas in the serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and

transmit, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure.
13. A radio base station in an Orthogonal Frequency Division Multiplexing (OFDM) system configured to assist one or more mobile terminals in a first cell in measuring a reference signal transmitted in a neighboring cell, the radio base station comprising a transceiver, and a data processor configured to: 

transmit, via the transceiver, a first reference signal carried by a first physical structure that is defined by a particular allocation of sub-frames, and OFDM symbols and sub-carriers within a sub-frame, for carrying the first reference signal; and 

transmit, via the transceiver, information indicative of a second physical structure, defined by an allocation different from that of the first physical structure, that carries a second reference signal transmitted in a second cell neighboring the first cell, wherein the information transmitted is not the second reference signal itself.


Regarding claim 10 of the application, claim 13 of US Pat. 319 shows:
Application
US Pat. 319
10. (New) The base station in claim 9, wherein the second plurality of reference signals are transmitted for neighbor cell measurements.
13. A radio base station in an Orthogonal Frequency Division Multiplexing (OFDM) system configured to assist one or more mobile terminals in a first cell in measuring a reference signal transmitted in a neighboring cell…


Regarding claim 11 of the application, claim 13 of US Pat. 319 shows:
Application
US Pat. 319
11. (New) The base station in claim 9, wherein the first physical structure carrying the first plurality of reference signals differs from the second physical structure carrying the second plurality of reference signals.
13.  …transmit, via the transceiver, information indicative of a second physical structure, defined by an allocation different from that of the first physical structure, that carries a second reference signal transmitted in a second cell neighboring the first cell, wherein the information transmitted is not the second reference signal itself.


Regarding claim 14 of the application, claim 15 of US Pat. 319 shows:
Application
US Pat. 319
14. (New) The base station in claim 9, wherein the first physical structure and the second physical structure are predefined.
15. The radio base station of claim 13, wherein the second physical structure carries the second reference signal in particular OFDM symbols and sub-carriers predefined for each sub-frame, wherein each of the sub-frames is allocated for normal transmission or Multicast-Broadcast Single-Frequency Network, MBSFN, transmission, the particular OFDM symbols and sub-carriers predefined for sub-frames allocated for normal transmission differing from those predefined for sub-frames allocated for MBSFN transmission, and wherein the data processor is configured to transmit the information indicative of the second physical structure by transmitting information indicative of the allocation of sub-frames for MBSFN transmission in the second cell.


Regarding claim 16 of the application, claim 19 of US Pat. 319 shows:
Application
US Pat. 319
16. (New) A radio terminal comprising: 

a receiver; and 

circuitry configured to communicate with the receiver and to: 

detect a transmission from a multi-antenna base station in a serving cell including a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; 

detect a transmission from the multi-antenna base station that includes information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure; and 

make neighbor cell measurements based on the information indicative of the second plurality of reference signals.
19. A mobile terminal comprising, a transceiver configured to receive a first reference signal transmitted in the first cell and carried by a first physical structure that is defined by a particular allocation of sub-frames, and OFDM symbols and sub-carriers within a sub-frame, for carrying the first reference signal; and one or more processing circuits communicatively coupled to the transceiver and configured to: 

detect information transmitted in the first cell indicative of a second physical structure, defined by an allocation different from that of the first physical structure, that carries a second reference signal transmitted in a second cell neighboring the first cell, the detected information indicative of the allocation of sub-frames of the second physical structure for downlink transmission in the second cell; and 

measure the second reference signal in sub-frames of the second physical structure that are allocated for downlink transmission in the second cell, according to the detected information.


Regarding claim 17 of the application, claim 19 of US Pat. 319 shows:
Application
US Pat. 319
17. (New) The radio terminal in claim 16, wherein the first physical structure carrying the first plurality of reference signals over the multi-antenna base station differs from the second physical structure carrying the second plurality of reference signals.
19. …detect information transmitted in the first cell indicative of a second physical structure, defined by an allocation different from that of the first physical structure, that carries a second reference signal transmitted in a second cell neighboring the first cell, the detected information indicative of the allocation of sub-frames of the second physical structure for downlink transmission in the second cell…



Regarding claim 19 of the application, claim 20 of US Pat. 319 shows:
Application
US Pat. 319
19. (New) The radio terminal in claim 16, wherein the information from the serving cell includes information identifying OFDM symbols to use for neighbor cell measurements.
20. The mobile terminal of claim 19, wherein the one or more processing circuits are further configured to detect the information transmitted in the first cell indicative of which OFDM symbols of the second physical structure carry the second reference signal, and to measure the second reference signal by measuring the second reference signal in the OFDM symbols of the second physical structure as indicated by the detected information.



Claims 2-4, 7, 9-11, 14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 9,900,136 (hereinafter US Pat. 136). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2 of the application, claim 1 of US Pat. 136 shows:
Application
US Pat. 136
2. (New) A method of multi-antenna transmission in a serving cell, the method comprising: 

transmitting, from multiple antennas in a serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and 

transmitting, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub- frame that has a second physical structure.
1. A method implemented by a radio base station, the method comprising: 

transmitting a first cell-specific reference signal in a first cell within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell; and 

transmitting resource information in the first cell indicative of the second radio resources within which the second cell-specific reference signal is transmitted in the second cell.



Regarding claim 3 of the application, claim 1 of US Pat. 136 shows:
Application
US Pat. 136
3. (New) The method in claim 2, wherein the second plurality of reference signals are transmitted for neighbor cell measurements.
2. The method of claim 1, wherein the resource information is indicative of only those second radio resources that shall be used by a mobile terminal camping in the first cell for making neighbor cell measurements on the second cell-specific reference signal.




Regarding claim 4 of the application, claim 1 of US Pat. 136 shows:
Application
US Pat. 136
4. (New) The method in claim 2, wherein the first physical structure carrying the first plurality of reference signals differs from the second physical structure carrying the second plurality of reference signals.
1. …transmitting a first cell-specific reference signal in a first cell within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell…


Regarding claim 7 of the application, claim 2 of US Pat. 136 shows:
Application
US Pat. 136
7. (New) The method in claim 2, wherein the first physical structure and the second physical structure are predefined.
2. The method of claim 1, wherein the resource information is indicative of only those second radio resources that shall be used by a mobile terminal camping in the first cell for making neighbor cell measurements on the second cell-specific reference signal.


Regarding claim 9 of the application, claim 11 of US Pat. 136 shows:
Application
US Pat. 136
9. (New) A base station associated with a serving cell, the base station comprising: 

multiple antennas; 

a transmitter configured to: 

transmit, from the multiple antennas in the serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and

transmit, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure.
11. A radio base station comprising: a transceiver; a processor and a memory, said memory containing instructions executable by said processor whereby the radio base station is configured to: 

transmit, via the transceiver, a first cell-specific reference signal in a first cell within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell; and 

transmit, via the transceiver, resource information in the first cell indicative of the second radio resources within which the second cell-specific reference signal is transmitted in the second cell.



Regarding claim 10 of the application, claim 12 of US Pat. 136 shows:
Application
US Pat. 136
10. (New) The base station in claim 9, wherein the second plurality of reference signals are transmitted for neighbor cell measurements.
12. The radio base station of claim 11, wherein the resource information is indicative of only those second radio resources that shall be used by a mobile terminal camping in the first cell for making neighbor cell measurements on the second cell-specific reference signal.


Regarding claim 11 of the application, claim 11 of US Pat. 136 shows:
Application
US Pat. 136
11. (New) The base station in claim 9, wherein the first physical structure carrying the first plurality of reference signals differs from the second physical structure carrying the second plurality of reference signals.
11. …transmit, via the transceiver, a first cell-specific reference signal in a first cell within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell…


Regarding claim 14 of the application, claim 12 of US Pat. 136 shows:
Application
US Pat. 136
14. (New) The base station in claim 9, wherein the first physical structure and the second physical structure are predefined.
12. The radio base station of claim 11, wherein the resource information is indicative of only those second radio resources that shall be used by a mobile terminal camping in the first cell for making neighbor cell measurements on the second cell-specific reference signal.


Regarding claim 16 of the application, claim 1 of US Pat. 136 shows:
Application
US Pat. 136
16. (New) A radio terminal comprising: 

a receiver; and 

circuitry configured to communicate with the receiver and to: 

detect a transmission from a multi-antenna base station in a serving cell including a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; 

detect a transmission from the multi-antenna base station that includes information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure; and 

make neighbor cell measurements based on the information indicative of the second plurality of reference signals.
Note: Although, the method of claim 11 is directed to a method performed by a base station, the method is performed alongside with a radio terminal.
1. A method implemented by a radio base station, the method comprising: 

transmitting a first cell-specific reference signal in a first cell within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell; and 

transmitting resource information in the first cell indicative of the second radio resources within which the second cell-specific reference signal is transmitted in the second cell.



Regarding claim 17 of the application, claim 1 of US Pat. 136 shows:
Application
US Pat. 136
17. (New) The radio terminal in claim 16, wherein the first physical structure carrying the first plurality of reference signals over the multi-antenna base station differs from the second physical structure carrying the second plurality of reference signals.
1. …transmitting a first cell-specific reference signal in a first cell within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell…



Claims 2-4, 7, 9-11, 14, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 10,439,781 (hereinafter US Pat. 781). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2 of the application, claim 1 of US Pat. 781 shows:
Application
US Pat. 781
2. (New) A method of multi-antenna transmission in a serving cell, the method comprising: 

transmitting, from multiple antennas in a serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and 

transmitting, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub- frame that has a second physical structure.
Note: Although, the method of claim 1 is directed to a method performed by a mobile terminal, the method is performed alongside with a base station.

1. A method implemented by a mobile terminal, the method comprising: 

camping in a first cell which is transmitting a first cell-specific reference signal within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell; 

detecting resource information transmitted by the first cell indicative of the second radio resources within which the second cell-specific reference signal is transmitted in the second cell; and 

measuring the second cell-specific reference signal based on the detected resource information.


Regarding claim 3 of the application, claim 1 of US Pat. 781 shows:
Application
US Pat. 781
3. (New) The method in claim 2, wherein the second plurality of reference signals are transmitted for neighbor cell measurements.
2. The method of claim 1, wherein the resource information is indicative of only those second radio resources that shall be used by the mobile terminal camping in the first cell for making neighbor cell measurements on the second cell-specific reference signal.


Regarding claim 4 of the application, claim 1 of US Pat. 781 shows:
Application
US Pat. 781
4. (New) The method in claim 2, wherein the first physical structure carrying the first plurality of reference signals differs from the second physical structure carrying the second plurality of reference signals.
1. … camping in a first cell which is transmitting a first cell-specific reference signal within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell…


Regarding claim 7 of the application, claim 1 of US Pat. 781 shows:
Application
US Pat. 781
7. (New) The method in claim 2, wherein the first physical structure and the second physical structure are predefined.
2. The method of claim 1, wherein the resource information is indicative of only those second radio resources that shall be used by the mobile terminal camping in the first cell for making neighbor cell measurements on the second cell-specific reference signal.


Regarding claim 9 of the application, claim 1 of US Pat. 781 shows:
Application
US Pat. 781
9. (New) A base station associated with a serving cell, the base station comprising: 

multiple antennas; 

a transmitter configured to: 

transmit, from the multiple antennas in the serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and

transmit, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure.
Note: Although, the method of claim 1 is directed to a method performed by a mobile terminal, the method is performed alongside with a base station.

1. A method implemented by a mobile terminal, the method comprising: 

camping in a first cell which is transmitting a first cell-specific reference signal within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell; 

detecting resource information transmitted by the first cell indicative of the second radio resources within which the second cell-specific reference signal is transmitted in the second cell; and 

measuring the second cell-specific reference signal based on the detected resource information.


Regarding claims 10, 11 and 14 of the application, these claims are rejected based on the same reasoning as presented the rejection of claims 3, 4 and 7, respectively.
Regarding claim 16 of the application, claim 1 of US Pat. 781 shows:
Application
US Pat. 781
16. (New) A radio terminal comprising: 

a receiver; and 

circuitry configured to communicate with the receiver and to: 

detect a transmission from a multi-antenna base station in a serving cell including a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; 

detect a transmission from the multi-antenna base station that includes information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure; and 

make neighbor cell measurements based on the information indicative of the second plurality of reference signals.
Note: Although, the method of claim 11 is directed to a method performed by a mobile terminal, the method is performed alongside with a base station.


11. A mobile terminal comprising a processor and a memory, said memory containing instructions executable by said processor whereby the mobile terminal is configured to: 

camp in a first cell which is transmitting a first cell-specific reference signal within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell; 

detect resource information transmitted by the first cell indicative of the second radio resources within which the second cell-specific reference signal is transmitted in the second cell; and 

measure the second cell-specific reference signal based on the detected resource information.




Regarding claim 17 of the application, claim 1 of US Pat. 781 shows:
Application
US Pat. 781
17. (New) The radio terminal in claim 16, wherein the first physical structure carrying the first plurality of reference signals over the multi-antenna base station differs from the second physical structure carrying the second plurality of reference signals.
1. …camp in a first cell which is transmitting a first cell-specific reference signal within first radio resources that differ from second radio resources within which a second cell-specific reference signal is transmitted in a second cell neighboring the first cell…



Claims 2-4, 7, 9-11, 14, 16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,177,921 (hereinafter US Pat. 921). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2 of the application, claim 1 of US Pat. 921 shows:
Application
US Pat. 921
2. (New) A method of multi-antenna transmission in a serving cell, the method comprising: 

transmitting, from multiple antennas in a serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and 

transmitting, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub- frame that has a second physical structure.
1. A method in a first cell in which Time Division Duplex (TDD) is applied according to a first allocation of sub-frames for uplink and downlink transmission, the method comprising: 

transmitting a first reference signal that is carried by a first physical structure, defined by the first allocation of sub-frames for uplink and downlink transmissions, on symbols in allocated sub-frames for downlink transmissions; and 

transmitting information indicative of a second physical structure, defined by a second allocation of sub-frames for uplink and downlink transmissions that differs from the first allocation of sub-frames, wherein the sub-frames for downlink transmissions according to the second allocation of sub-frames carry a second reference signal for use by terminals to perform neighbor cell measurements.


Regarding claim 3 of the application, claim 1 of US Pat. 921 shows:
Application
US Pat. 921
3. (New) The method in claim 2, wherein the second plurality of reference signals are transmitted for neighbor cell measurements.
1.  …transmitting information indicative of a second physical structure, defined by a second allocation of sub-frames for uplink and downlink transmissions that differs from the first allocation of sub-frames, wherein the sub-frames for downlink transmissions according to the second allocation of sub-frames carry a second reference signal for use by terminals to perform neighbor cell measurements.


Regarding claim 4 of the application, claim 1 of US Pat. 921 shows:
Application
US Pat. 921
4. (New) The method in claim 2, wherein the first physical structure carrying the first plurality of reference signals differs from the second physical structure carrying the second plurality of reference signals.
1. …transmitting information indicative of a second physical structure, defined by a second allocation of sub-frames for uplink and downlink transmissions that differs from the first allocation of sub-frames, wherein the sub-frames for downlink transmissions according to the second allocation of sub-frames carry a second reference signal for use by terminals to perform neighbor cell measurements.


Regarding claim 7 of the application, claim 1 of US Pat. 921 shows:
Application
US Pat. 921
7. (New) The method in claim 2, wherein the first physical structure and the second physical structure are predefined.
1. …transmitting a first reference signal that is carried by a first physical structure, defined by the first allocation of sub-frames for uplink and downlink transmissions, on symbols in allocated sub-frames for downlink transmissions; and 

transmitting information indicative of a second physical structure, defined by a second allocation of sub-frames for uplink and downlink transmissions that differs from the first allocation of sub-frames, wherein the sub-frames for downlink transmissions according to the second allocation of sub-frames carry a second reference signal for use by terminals to perform neighbor cell measurements.


Regarding claim 9 of the application, claim 1 of US Pat. 921 shows:
Application
US Pat. 921
9. (New) A base station associated with a serving cell, the base station comprising: 

multiple antennas; 

a transmitter configured to: 

transmit, from the multiple antennas in the serving cell, a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; and

transmit, from the serving cell, information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure.
Note: Method of claim 1 is performed by a base station.

1. A method in a first cell in which Time Division Duplex (TDD) is applied according to a first allocation of sub-frames for uplink and downlink transmission, the method comprising: 

transmitting a first reference signal that is carried by a first physical structure, defined by the first allocation of sub-frames for uplink and downlink transmissions, on symbols in allocated sub-frames for downlink transmissions; and 

transmitting information indicative of a second physical structure, defined by a second allocation of sub-frames for uplink and downlink transmissions that differs from the first allocation of sub-frames, wherein the sub-frames for downlink transmissions according to the second allocation of sub-frames carry a second reference signal for use by terminals to perform neighbor cell measurements.


Regarding claims 10, 11 and 14 of the application, these claims are rejected based on the same reasoning as presented the rejection of claims 3, 4 and 7, respectively.


Regarding claim 16 of the application, claim 11 of US Pat. 921shows:
Application
US Pat. 921
16. (New) A radio terminal comprising: 

a receiver; and 

circuitry configured to communicate with the receiver and to: 

detect a transmission from a multi-antenna base station in a serving cell including a first plurality of reference signals carried by Orthogonal Frequency Division Multiplex (OFDM) symbols in a downlink sub-frame that has a first physical structure; 

detect a transmission from the multi-antenna base station that includes information indicative of a second plurality of reference signals carried by OFDM symbols transmitted in a neighbor cell in a downlink sub-frame that has a second physical structure; and 

make neighbor cell measurements based on the information indicative of the second plurality of reference signals.
11. A radio terminal for camping in a first cell configured to transmit a first reference signal having a first physical structure relating to a first Time Division Duplex (TDD) allocation of sub-frames for uplink and downlink transmission, the first reference signal being carried by allocated sub-frames for downlink transmissions, comprising: 

radio circuitry configured to detect a broadcast indication of a second physical structure for carrying a second reference signal that relates to a second TDD allocation of sub-frames for uplink and downlink transmissions that differs from the first TDD allocation of sub-frames, 

wherein the downlink sub-frames according to the second TDD allocation of sub-frames carry the second reference signal; and 

processing circuitry configured to measure the second reference signal of a neighbor cell to the first cell.


Regarding claim 17 of the application, claim 11 of US Pat. 921 shows:
Application
US Pat. 921
17. (New) The radio terminal in claim 16, wherein the first physical structure carrying the first plurality of reference signals over the multi-antenna base station differs from the second physical structure carrying the second plurality of reference signals.
11. … radio circuitry configured to detect a broadcast indication of a second physical structure for carrying a second reference signal that relates to a second TDD allocation of sub-frames for uplink and downlink transmissions that differs from the first TDD allocation of sub-frames, 


Regarding claim 19 of the application, claim 15 of US Pat. 921 shows:
Application
US Pat. 921
19. (New) The radio terminal in claim 16, wherein the information from the serving cell includes information identifying OFDM symbols to use for neighbor cell measurements.
Note: Claim 15 includes all the preceding limitations due to its dependency.

14. The radio terminal according to claim 11, wherein the broadcast indication is indicative of symbols in each sub-frame to use for neighbor cell measurements.

15. The radio terminal according to claim 14, wherein symbols carrying the second reference signal have been allocated to one or more of a set of sub-carriers and to one or more Orthogonal Frequency Division Multiplex (OFDM) symbols in a sequence of OFDM symbols within each sub-frame.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080253332 A1 - relate generally to wireless communication technology and, more particularly, relate to an apparatus, method and a computer program product for facilitating handover by obtaining and storing system information from neighboring cells.
US 20080212702 A1 – related to an WTRU-specific reference signal scheme that provides efficient precoded pilot transmission and effective channel estimation using dedicated pilot signals.
US 20080188260 A1 - relates generally to Single Carrier and Multi-Carrier Frequency Division Multiple Access (FDMA) and Orthogonal Frequency Division Multiple Access (OFDMA) communication systems, and, in particular, to uplink power control in Single Carrier and Multi-Carrier FDMA and OFDMA communication systems.
US 20060009227 A1 - relates generally to communication systems, and in particular, to a method and apparatus for reference signal selection in a cellular system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413